DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03-17-2021, 01-04-2022, and 01-20-2022 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Election/Restrictions
The Requirement for Restriction, filed 06-30-2022, is withdrawn because a mistake has been made by the examiner. 
Specification
The disclosure is objected to because of the following informalities: the use of abbreviation of MP should be preceded with their full and complete spelling for clarity.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show member 46 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-11 and 14 are rejected because of the phrase “MP joint” does not have any full and complete spelling for clarity. 
For the express purpose of an examination on the merits, this limitation is interpreted to be “metacarpophalangeal joint”.
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dupre et al. (2017/0095034).
Regarding claim 10, Dupre discloses a shoe, comprising: 
a sole made of a soft material, the sole including a ground contact surface and also including a foot contact surface facing a side opposite to the ground contact surface (fig 34, para 0090); and 
an upper combined with the foot contact surface side of the sole (fig 1, member 100, para 0082), wherein 
a thickness of the sole at a position corresponding to an MP joint of a wearer is different from a thickness of the sole at a position corresponding to the center of the heel such that an angle between the foot contact surface and the ground contact surface falls within the range of 8 to 16 degrees (figs 15, 17, 20, 23, and 32, member β1, para 0129).  
Regarding claim 11, Dupre discloses the foot contact surface is flat at the forefoot portion of the sole corresponding to the toe side of a virtual line connecting the wearer's MP joint and the heel side of the virtual line connecting the wearer's MP joint is tilted forward from the midfoot portion to the rearfoot portion (figs 40A to C, para 0061 and 0073).  

    PNG
    media_image1.png
    527
    853
    media_image1.png
    Greyscale

Regarding claim 12, Dupre discloses the sole includes an arch portion recessed upward in a midfoot portion (fig 3 annotated above).  
Regarding claim 13, Dupre discloses a reinforcement member that reinforces the midfoot portion of the sole and a rearfoot portion of the sole (figs 15-23, member 300).  
Regarding claim 14, Dupre discloses the reinforcement member extends continuously from the rearfoot portion to a position corresponding to an MP joint (figs 15-23). 
Regarding claim 19, Dupre discloses the sole includes a hollow part formed in the rearfoot portion (fig 3, member 400, para 0093).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupre et al. (2017/0095034) as applied to claim 13 above, and further in view of Hatfield et al. (2018/0289105).
Regarding claim 15, Dupre teaches all limitations of claim 13 except the reinforcement member includes a curled-up part that extends upward along a heel part.  
Hatfield teaches a shoe having a reinforcement member (fig 2G, member 300) includes a curled-up part that extends upward along a heel part (fig 2G, member 302H). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the reinforce member of Durpe by making it a bit longer to support the heel area, as taught by Hatfield, in order to promote desired flexion of the sole structure (Hatfield, para 0048).
Regarding claim 16, the modified shoe Dupre-Hatfield teaches all limitations of claim 15 and Hatfield further teaches the sole includes a curled-up part that extends upward along a heel part (fig 2G, member H3), and a height of the curled-up part (fig 2g, member H4) of the reinforcement member is 1.0 to 2 times the height of the curled-up part of the sole (para 0047 and 0056).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Dupre by using the height relation, as taught by Hatfield, in order to promote desired flexion of the sole structure (Hatfield, para 0048).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupre et al. (2017/0095034) as applied to claim 10 above, and further in view of Guer (2013/0333249).
Regarding claim 17, Dupre teaches all limitations of claim 10 except a rear end part of the rearfoot portion of the sole has a curved shape, the lowest point being immediately below the center of the heel, the radius of curvature is 100 to 200 mm in a side view.  
Guer teaches a shoe sole having a rear end part of the rearfoot portion of the sole has a curved shape, the lowest point being immediately below the center of the heel, the radius of curvature is 100 to 200 mm in a side view (fig 10b, para 0099).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Durpe by using the radius of curvature, as taught by Guer, in order to provide a better static, dynamic and postural balance for a user having, for example, a lateral, even bilateral, instability of the ankle (Guer, para 0099).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupre et al. (2017/0095034) as applied to claim 10 above, and further in view of Cooper et al. (2010/0212185).
Regarding claim 18, Dupre teaches all limitations of claim 10 except the maximum thickness of the rearfoot portion of the sole is 3 to 5 times the maximum thickness of a forefoot portion of the sole.  
Cooper teaches a sole having the maximum thickness of the rearfoot portion of the sole (i.e. 5mm, fig 2, member t13, para 0038) is 3 to 5 times the maximum thickness of a forefoot portion of the sole (i.e. 3mm, fig 2, member t11, para 0038).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Durpe by using the thickness relation, as taught by Cooper, in order to attenuate ground reaction forces and absorbs energy to cushion the foot and decrease the overall stress upon the foot (Cooper, para 0045).
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732